Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a method for producing steel sheets.
Group II, claims 10 and 12, drawn to a steel sheet.
Group III, claims 11 and 13, drawn to a method of using a steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III  lack unity of invention because even though the inventions of these groups require the technical feature of the steel making method of claim 1, this technical feature is not Heckelmann et al. (US-6162308-A, hereinafter Heckelmann).
Heckelmann teaches steel sheets produced with low values of vertical anisotropy which indicate a preferred flowing from thickness and a high degree of stretch-forming in pressings sheets ideal for automotive application, e.g. automotive body parts (col. 4, lines 37-45).
Heckelmann further teaches a method of producing steel sheets (col. 3, lines 1-6) which includes the steps of casting a steel composition having Nb in an amount of 0.01 to 0.04 weight percent, followed by hot rolling, annealing, hot dip zinc coating, and final skin passing (col. 4 lines 19-37 & 59-61; col. 5, lines 3-9).
The casting of Heckelmann would naturally have been expected to include melting, alloying with Nb, and pouring because said steps are typically performed during casting of steel as would have been recognized by one of ordinary skill.
The limitation of “in order to achieve a low Wsa value…” is functional language of the claimed Nb amount, which merely imparts a requirement of greater than 0.01 weight percent Nb as claimed. Applicant is directed to MPEP 2173.05(g).
With regards to “an interstitial free (IF) steel”, according to the instant specification IF steels are understood to be steel where low quantities of carbon and nitrogen are completely segregated as carbides and nitrides by means of titanium and/or niobium ([0013]). Heckelmann teaches that steel non-ageing properties are achieved by an addition of titanium and niobium for carbide formation (col. 3, lines 35-61).
Therefore, independent claim 1 of group I fails to distinguish over Heckelmann, hence groups I-III do not share a special technical feature and unity of invention is found as lacking. 


Instant Claim 2 (wt.%)
Heckelmann Broad Range (wt.%)
C
0.001 to 0.015
0. 01 to 0.08
Si
0.01 to 0.5
maximum 0.15
Mn
0.02 to 0.5
0.10 to 0.80
P
max. 0.1
max. 0.08
S
max. 0.05
max. 0.02
Al
0.01 to 1.0
0.015 to 0.08
Nb
0.011 to 0.15
0.01 to 0.04
Ti
0.01 to 0.4
0.01 to 0.04
Optional one or more:

B
up to max. 0.01 (100 ppm)
---
V
up to 0.4
max. 0.15
Zr
up to 0.4
---
Iron and impurities
Balance
Balance


During a telephone conversation with Melanie I. Rauch on 8/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. In 

Claim Objections
Claims 2 and 3 objected to because of the following informalities:  In the preamble of claims 2 and 3, “analysis” is used. It would be clearer if “alloy composition” where used instead. Furthermore, the IF steels are described as alloy compositions in the instant specification ([0040]-[0041]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for indefiniteness due to the limitation “in order to achieve a low Wsa value with a narrowest possible spread”.  It is not clear what a narrowest possible spread could be. It is a relative difference that is not defined by the claim, the specification does not 
Claims 2-9 are rejected for their dependence on indefinite claim 1.
Claim 2 and 3 are rejected for indefiniteness due to the limitation “smelting-dictated impurities”. It is unclear what “smelting-dictated” impurities are. It is not clear how one would distinguish “smelting-dictated” from impurities present in the raw materials or impurities introduced from processing. Neither the claims nor the specification clarify the term. 
Claim 5 is rejected for indefiniteness due to the limitation “the metallic coating comprising zinc or based on zinc, wherein the metallic coating is selected from the group consisting of: zinc-chromium, zinc-nickel, zinc-magnesium, zinc-titanium, zinc-calcium, zinc alloys with zirconium, hafnium, cerium, and mixed metals or metals composed of rare earths.” 
It is not clear how the metallic coating “comprising zinc” or the metallic coating “based on zinc” are meant to be different, since both mean that the metallic coating can include zinc. If ‘comprising zinc’ is meant to be just zinc, it is not clear how the metallic coating can be zinc and be selected from the group of “hafnium, cerium, and mixed metals or metals composed of rare earths”.  It is also unclear how the metallic coating can be based on zinc and be selected from the group of “hafnium, cerium, and mixed metals or metals composed of rare earths”.  
It is also unclear what mixed metals is meant to entail, it could entail non zinc combinations of metals.
Furthermore, it is also unclear what the grouping of the Markush group is. It could be “zinc-chromium; zinc-nickel; zinc-magnesium; zinc-titanium; zinc-calcium; zinc alloys with zirconium; hafnium; cerium; and mixed metals or metals composed of rare earths” or it could 
Claim 9 is rejected for indefiniteness due to the limitation “annealing the steel sheet at a heating rate between 5 K/s and 30 K/s”. It is unclear how annealing can be conducted at heating rates. Annealing is carried out in a temperature range, while a heating rates is the change in temperature to reach the annealing temperature.  
For examination purposes, the claim is interpreted as, the heating rate to reach the annealing temperature is between 5 K/s and 30 K/s. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6-7  are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kimura et al. (US-20130213529-A1, hereinafter Kimura).
 claim 1, Kimura teaches a high-strength cold rolled steel sheet suitable for use in an outer panel and the like of an automobile body and a method for manufacturing the same ([0001]) which reads on a method for producing steel sheets, in particular for body shell sheets of vehicles.
Kimura further teaches the method is a method wherein IF (interstitial free) steel is obtained ([0005]) and a step of melting a steel having the above adjusted chemical composition ([0098]) which reads on melting an interstitial free steel alloy of a desired composition.
Kimura further teaches a specific alloy P with Nb=0.02 wt.% (pg. 10, Table 1, Alloy P) which reads on adding a niobium content of >0.01% by weight to the steel alloy.
Kimura further teaches forming a steel slab from the molten steel is preferable the use of a continuous casting method ([0100]) which reads on pouring the steel alloy limitation. 

Kimura further teaches that the cold rolled steel sheet is then annealed ([0119]) which reads on annealing the steel sheet after the rolling.
Kimura further teaches the cold rolled steel sheet may be subsequently subjected to temper rolling ([0129]) which reads on dressing the steel sheet after the rolling.
Additionally, with regards to the limitation “in particular for body shell sheets of vehicles”, it is noted that the limitation is an intended use limitation.  
With regards to the limitation “in order to achieve a low Wsa value with a narrowest possible spread”, it is a statement of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.    
Regarding claim 3, Kimura teaches a broad IF steel alloy composition range ([0030]-[0039], [0052]-[0090]). Kimura further teaches specific IF steel alloy P: Fe-0.017C-0.7Si-1.3Mn-0.032P-0.002S-0.033Al-0.0026N-0.020Nb-0.015Ti-0.04Ta-0.02Sn (pg. 10, Table 1, Alloy P) which meets the claim limitations.


Instant Claim 3 
Kimura Broad Range
Kimura Alloy P
Composition (wt.%)



C
0.001 to 0.020
 0.010 to 0.06 
0.017
Si
0.01 to 0.7
0.5 to 1.5
0.7
Mn
0.02 to 1.5
1.0 to 3.0
1.3
P
max. 0.15
0.005 to 0.1
0.032
S
max. 0.05
not more than 0.01
0.002
Al
0.015 to 1.0
0.005 to 0.5 
0.033
Nb
0.02 to 0.15
0.010 to 0.090
0.020
Ti
0.01 to 0.2
0.015 to 0.15
0.015
Optional one or more:


B
up to max. 0.01 (100 ppm)
---
---
V
up to 0.4
---
---
Zr
up to 0.4
---
---
Hf
up to 0.5
---
---
W
up to 0.5
---
---
Ta
up to 0.5
 0.005-0.1 
0.04
Iron and Impurities
Balance
Balance
Balance


Regarding claim 6, Kimura teaches the steel sheet 16 (pg. 10, Table 2, Steel Sheet No. 16) which has the composition of alloy P (pg. 10, Table 1, Alloy P). Kimura further teaches the steels of table 2 are subjected to temper rolling at 0.5% ([0132]). However Kimura is silent on a measured roughness (Ra).
This instant specification teaches through the use of suitable skin-pass rolls, it is possible to reduce the undulation values of the metallically coated strip in the non-deformed state to a low level and that the degree of dressing is between 0.5 and 0.75% ([0036]-[0037]).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this case, the temper rolling at 0.5% of Kimura is within the require degree of the instant specification of 0.5 and 0.75% ([0036]-[0037]). Hence the roughness limitation is inherently met. 
Regarding claim 7, Kimura teaches the steel sheet 16 (pg. 10, Table 2, Steel Sheet No. 16) which has the composition of alloy P (pg. 10, Table 1, Alloy P). Kimura further teaches the steels of table 2 are subjected to temper rolling at 0.5% ([0132]) which meets the claim limitation.
 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakai et al. (US-20040163741-A1, hereinafter Nakai).
Regarding claim 1, Nakai teaches a method of manufacturing an ultra-low carbon steel sheet ([00015]-[0016]) which reads on a method for producing steel sheets. 
Nakai further teaches that interstitial-free steels are ultra-low carbon steels ([0044]-[0045]) and the ultra-low carbon steel is first produced in a molten state having the described chemical composition ([0022]-[0025]) which reads on melting an interstitial free steel alloy of a desired composition.  
Nakai further teaches specific steels No. 5 with 0.018 wt.% Nb and No. 10 with 0.022 wt.% Nb (pg. 5, Table 1;  specific steels No. 5 and No. 10) which read on the adding a niobium content of >0.01% by weight to the steel alloy limitation.

Nakai further teaches a hot rolled steel sheet is obtained and then after cold rolling it is subjected to annealing, followed by optional temper rolling ([0028]-[0030]) which reads on rolling the steel alloy into sheet form; and annealing and dressing the steel sheet after the rolling.
With regards to the limitations “in particular for body shell sheets of vehicles” and “in order to achieve a low Wsa value with a narrowest possible spread”, they are statements of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit .    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above.
Regarding claim 8, Kimura is silent on a condition N*(Ti+Nb)*S* 10^6 where the product is greater than 1. However, taking the N: not more than 0.01 wt.% ([0067]), Ti: 0.015-0.15 wt.% 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Alternatively, it would have been obvious to have altered the example alloy P (pg. 10, Table 1, Alloy P) by adjusting the Ti and Nb amounts within the disclosed prior art range because Kimura teaches the same utility in that Ti and Nb fix C content through precipitation over the whole range disclosed ([0069]-[0072]).
Regarding claim 9, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. Furthermore, for examination purposes, the claim is interpreted as, the heating rate to reach the annealing temperature is between 5 K/s and 30 K/s. 
Kimura teaches an average heating rate of less than 3° C/s ([0035]) which is close enough to the limitation.
In this case, the prior art value 3 °C/s is considered close enough to the claimed range endpoint of 5 °C/s that the skilled artisan would have expected the processes to have yielded similar results. It is close enough to establish a prima facia case of obviousness. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.

Claims 2-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above.
Regarding claim 2, Nakai does not teach an example falling in the ranges as claimed. However, Nakai further teaches a broad range steel composition ([0022]-[0023]) which overlaps the claimed ranges of C, S, Al, Nb, and Ti; encompasses the claimed ranges of Si, Mn, and P; and is within the claimed ranges of B and V.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 Nakai does not explicitly express the balance of the steel being Fe and impurities, however a steel would inherently have a balance of Fe and impurities.
Alternatively, Nakai teaches specific steel No. 10: Fe-0.0024C-0.01Si-0.21Mn-0.013P-0.005S-0.022Nb-0.031Al-0.0019N-0.0018B-0.01Cu-0.02Cr-0.0004Sn-0.0012Sb (pg. 5, Table 1, Steel No. 10) that meets the composition limitations expect for lacking in Ti.  It would have been obvious to have altered the example by adjusting the Ti amount within the disclosed prior art range because Nakai teaches the same utility over the whole range disclosed.
In the table below, are summarized the compositional limitations of the instant claim, and Nakai Broad range and steel No. 10. 

Instant Claim 2 
Nakai Broad Range
Nakai Steel No. 10
Composition (wt.%)



C
0.001 to 0.015
at most 0.010
0.0024
Si
0.01 to 0.5
at most 0.5
0.01
Mn
0.02 to 0.5
at most 1.5
0.21
P
max. 0.1
at most 0.12
0.013
S
max. 0.05
at most 0.030
0.005
Al
0.01 to 1.0
at most 0.080
0.031
Nb
0.011 to 0.15
at most 0.05
0.022

0.01 to 0.4
at most 0.10
---
Optional one or more:


B
up to max. 0.01 (100 ppm)
at most 0.0050
0.0001
V
up to 0.4
at most 0.05
---
Zr
up to 0.4
---
---
Iron and Impurities
Balance
(Balance)
(Balance)


Regarding claim 3, Nakai teaches a broad range steel composition ([0022]-[0023]) which overlaps the claimed ranges of C, Si, P, S, Al, Nb, and Ti; encompasses the claimed range of Mn; and is within the claimed ranges of B and V.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 Nakai does not explicitly express the balance of the steel being Fe and impurities, however a steel would inherently have a balance of Fe and impurities.
Alternatively, Nakai teaches specific steel No. 10: Fe-0.0024C-0.01Si-0.21Mn-0.013P-0.005S-0.022Nb-0.031Al-0.0019N-0.0018B-0.01Cu-0.02Cr-0.0004Sn-0.0012Sb (pg. 5, Table 1, Steel No. 10) that meets the composition limitations expect for lacking in Ti.  It would have been obvious to have altered the example by adjusting the Ti amount within the disclosed prior art range because Nakai teaches the same utility over the whole range disclosed.
In the table below, are summarized the compositional limitations of the instant claim, and Nakai Broad range and steel No. 10. 

Instant Claim 3 
Nakai Broad Range
Nakai Steel No. 10
Composition (wt.%)



C
0.001 to 0.020
at most 0.010
0.0024
Si
0.01 to 0.7
at most 0.5
0.01
Mn
0.02 to 1.5
at most 1.5
0.21
P
max. 0.15
at most 0.12
0.013
S
max. 0.05
at most 0.030
0.005

0.015 to 1.0
at most 0.080
0.031
Nb
0.02 to 0.15
at most 0.05
0.022
Ti
0.01 to 0.2
at most 0.10
---
Optional one or more:


B
up to max. 0.01 (100 ppm)
at most 0.0050
0.0001
V
up to 0.4
at most 0.05
---
Zr
up to 0.4
---
---
Hf
up to 0.5
---
---
W
up to 0.5
---
---
Ta
up to 0.5
 ---
---
Iron and Impurities
Balance
(Balance)
Balance


Regarding claim 8, Nakai is silent on a condition N*(Ti+Nb)*S* 10^6 where the product is greater than 1. However, taking the ranges of N: at most 0.0080 wt.%, Ti: at most 0.10 wt.%, Nb: at most 0.05 wt.%, and S: at most 0.030 wt.% of Nakai ([0022]) and entering them into the claimed condition leads to an overlapping range of 0 to 36 for the condition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of Sato et al. (US-20150118518-A1, hereinafter Sato).
Regarding claim 4-5, Kimura is silent on providing an anti-corrosion coating by an electrolytic or a vapor deposition process. 
Sato relates to a steel sheet for electroplating, an electroplated steel sheet, and methods for producing the same for use in automobiles ([0001]). Sato further discloses Interstitial Free steel in which a carbonnitride-forming element such as Ti or Nb is added to 
It would have been obvious to one of ordinary skill in the art at date of filing to have taken the low carbon steel sheet of Kimura and electroplated the sheet with a zinc-nickel metallic coating as taught by Sato to improve corrosion resistance. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Sato.
Regarding claim 4-5, Nakai is silent on providing an anti-corrosion coating by an electrolytic or a vapor deposition process. 
Sato relates to a steel sheet for electroplating, an electroplated steel sheet, and methods for producing the same for use in automobiles ([0001]). Sato further discloses Interstitial Free steel in which a carbonnitride-forming element such as Ti or Nb is added to ultra-low carbon steel has been developed ([0004]). Sato further teaches a broad range composition which overlaps the claimed composition on instant claim 2.  Sato further teaches that an electroplating layer is formed on the steel sheet to obtain an electroplated steel sheet and that it is preferable that the electroplating layer contain 0% to 20% of Ni and the balance including Zn and impurities for improving corrosion resistance ([0098]).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Yoshida et al. (US-20060191612-A1, hereinafter Yoshida).
Regarding claim 9, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. Furthermore, for examination purposes, the claim is interpreted as, the heating rate to reach the annealing temperature is between 5 K/s and 30 K/s.
Nakai is silent on heating the steel sheet at a heating rate between 5 K/s and 30 K/s.
Yoshida teaches a high-strength steel sheet useful for applications to automobile steel sheets ([0001]). Yoshida teaches a low carbon steel with overlapping composition range and overlapping Nb amount ([0027]-[0036]). Furthermore, Yoshida teaches when the heating rate of the steel sheet to the annealing temperature is preferably 20°C/s or less and more than 1°C/s increase the driving force of recrystallization formation for the ease of forming the recrystallized texture ([0155]). Note K/s and °C/s are equivalent units of heating rates. 
It would have been obvious to one of ordinary skill in the art at date of filing to have taken the steel sheet of Nakai and used the heating rate range as taught by Yoshida to control the forming of the recrystallized texture. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/486,613 (‘613). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is the same as claim 1 of ‘613 less a coating step; claim 2 of ‘613 overlaps instant claim 2 compositional limitations; claim 3 of ‘613 is the same as instant claim 3; anti-corrosion  claims 4-5 are covered by claims 4-6 of ‘613; claim 7 of ‘613 is the same as instant claim 6; dressing claim 8 of ‘613 overlaps the dressing % of instant claim 7;  claim 9 of ‘613 reads instant claim 8; and claim 10 of ‘613 is the overlaps the heating rate of instant claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakai et al. (US-20020096232-A1) contains an ultra-low carbon steel sheet with Nb.
Matsuoka et al. (US-4775599-A) contains surface roughness teachings of low carbon steel. 
Mizui et al. (JP-H06256901-A) contains temper rolled IF steel with an overlapping composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734